* Reporter's Note: For a former opinion, seeMcClintock v. Sweitzer, ante, 324,34 N.E.2d 781.
It appearing that the judges of the court are equally divided in opinion as to the merits of this case (one judge not participating) and are for that reason unable to agree upon a judgment, and the entry of that fact constituting an affirmance of the judgment of the Court of Appeals, it is ordered that the judgment be affirmed.
Judgment affirmed.
WEYGANDT, C.J., MATTHIAS and ZIMMERMAN, JJ., concur.
HART, J., not participating. *Page 528